 ALSIDE SUPPLY CO.447Alside Supply Co. and Walter G. Eyerman. CaseCA-77476-conclusion is predicated upon his further findingsJuly 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYOn April 14, 1975, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.The Administrative Law Judge recommended thatthe complaint be dismissed insofar as it alleges a vio-lation of Section 8(a)(1). Contrary to the Administra-tive Law Judge's conclusions, we find that statementsmade by Supervisor George Gartley interfered withthe employees' right to organize as guaranteed inSection 7, and therefore violated Section8(a)(1).We agree with the Administrative Law Judge'sfinding that Foreman Gartley wasat all times mate-rial a supervisor within themeaning ofSection 2(11)of the Act.' We furtheragreewith his finding thatGartley made the remarks attributed to him by theemployees. Such remarks consisted generally of ref-erences to the adverse impact which unionizationwould have on the employees' working conditions.During several discussions with employees, for exam-ple,Gartley repeatedly indicated that if a unioncame in, the warehouse would become a strict shop;the employees would be required to pay for theirbenefits; a timeclock would be installed; and, if theCompany wanted to, it could start laying off people.Gartley added that in a slow season such as winterthe Company could lay off employees and nothingcould be done about it. Finally, when Gartley wasinformed that authorization cards had been executedby all of the employees, he replied, "What did you dothat for, you are going to f- up a good job."The Administrative Law Judge concluded thatthese statements did not violate Section 8(a)(1). This1No exceptions were taken by the parties to this finding.that as a working foreman Gartley was a low-levelsupervisor who was on friendly terms with the em-ployees, and was merely expressing his own personalopinion. Accordingly, the Administrative Law Judgeconcluded that since the employees did not considerGartley to be "speaking on behalf of management"they were not coerced within the meaning of Section8(a)(1).Contrary to the Administrative Law Judge we findconsiderable evidence on this record to support afinding that Gartley's remarks did in fact interferewith the free exercise of the employees' rights. Itshould be initially pointed out that this case differsfromLas Vegas Sun,209 NLRB 240 (1974), reliedupon by the Administrative Law Judge. In that casethe Board found that the remarks made by a supervi-sor occurred in one isolated conversation and weremade to a small group of unit employees. In the casebefore us, employees testified that Gartley's anti-union comments were made on numerous occasionsto nearly all unit employees extending from the ini-tial attempt to organize in January 1974 until August29, 1974, the night before the authorization cardswere presented to the Respondent and a demand forrecognition was made. Such conduct cannot, in ourjudgment, be viewed as isolated.The instant case is more akin toStrydel Incorporat-ed,156 NLRB 1185 at 1189-90 (1966), in which aminor supervisor stated to an employee that "if theUnion ever got in it was going to give us more work... that it is going to be hard on everybody." Onanother occasion, the supervisor made another state-ment to three other employees concerning the layingoff of union sympathizers and bringing in new help.The Board concluded that statements by a "low-levelsupervisor implying more onerous working condi-tions and layoffs in the event of union organization"were violative of Section 8(a)(1).We also disagree with the Administrative LawJudge's finding that the statements made by Supervi-sor Gartley were not understood by the employees tobe those voiced by a representative of management.In our view, the record does not support the Admin-istrativeLaw Judge's implicit finding that the em-ployees viewed Gartley more as a fellow worker thanas a supervisor. The "Apache Lounge" incident isillustrative. The record indicates a general consensusregarding the events of that evening. Employee Eyer-man and Gartley engaged in a loud argument overthe need for a union. One employee present testifiedthat Eyerman was screaming at Gartley regardingthe antics: "[H]e had pulled in the past and youknow time cards, going home early, making otherpeople stay late, just because they came in a quarter 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter 6 they have to stay until 5." Gartley respondedby stating: "I was the supervisor. I will do what thef- I want to do, you know. I run the place downthere. I will do what I want to do." Finally, Eyermanresponded by saying: ". . . it's all going to stop, youknow, we got the cards in. This is all going to stop."In our judgment, this conversation not only ne-gates any finding of camaraderie between Gartleyand the employees, but also constitutes an overt ex-pressionby Gartley to the employees of his superiorposition as a supervisor. He explicitly establishedhimself as the boss, and not just a fellow employee.Furthermore, such a conversation indicates thatGartley's behavior not only was coercive, but alsomay have served as a catalyst for the employees' or-ganizingefforts.This conclusion is supported byEyerman's comments, which indicate that the at-tempt to organize was due largely to what the em-ployees viewed as inefficient and unfair supervisionon the part of Gartley. We must conclude from thesefindings that the employees viewed Gartley not as afellow employee but rather as their supervisor repre-senting management.2SeePacific Southwest Airlines,201 NLRB 647 (1973).The employees' affirmative efforts to preventGartley from becoming aware of their union activi-tiesduring the crucial final stages of organization inlate August further buttress this conclusion. The rec-ord indicates the existence of general discussions re-garding union organization in the spring and earlysummer commonly referred to as "shop talks" by theemployees. Although Gartley was never denied anopportunity to participate in these discussions, hewas never invited to enter them. Employee Friscotestified that Gartley would casually work his wayinto the conversations with "small talk" and theneventually come out with his antiunion statements. Itisrather clear though, as described by employeeHeenan, that as soon as the discussion became "seri-ous business" the employees took affirmative steps toprevent any information concerning the Union fromreaching Gartley. For example, the employees feltthat another employee, Frisco, was "too tight" withGartley. As a result, they curtailed any discussions ofthe Union when Frisco was around. Frisco testifiedthat: "[H]e [Eyerman] approached me but he was notlettingme know what was going on [referring tounion acitivities] . . . in certain conversations or atwork if I was by George [Eyerman] the subject wasdropped."Thus, the employees not only avoided Gartley dur-ing this state of their organizing, but went a step fur-ther and excluded Frisco, a fellow employee, from2 SeePacificSouthwestAirlines,201 NLRB 647, 651 (1973).many of their plans because of his apparent closeassociation with Gartley.Eyerman's desire to prevent Gartley from obtain-ing union information is further indicated by the fol-lowing incident. On the evening of August 29, 1974,while at the Apache Lounge, Frisco wanted to dis-cuss Eyerman's avoidance of him regarding unionmatters, so they stepped outside. Gartley looked outthe door and wanted to know what was going on.Eyerman replied, "it was none of his business." Gart-leymade reference to the subject matter being theUnion and went back inside. There is no questionthat Eyerman wanted Gartley to be unaware of thefinal stages of organization in fear that the supervisorwould in turn inform the rest of the management. AsEyerman testified, he did not want to tell Gartleyabout the Union because he "[F]igured he [Gartley]would go back down and he would tell, like blab toIzzy or Al or Mr. Rose [higher level supervisors]about the Union, that it was going to come in ...."Eyerman's fears were justified because as soon asGartley found out about the authorization cards hewent straight to his superiors with the information.This entire scheme of activities to avoid any informa-tion leaking to Gartley hardly seems necessary unlessthe employees viewed Gartley as a supervisory repre-sentative of management rather than as a fellow em-ployee.Upon viewing the record as a whole we find thatthe statements made by Supervisor Gartley inter-fered with the employees' right to organize as guar-anteed in Section 7, and therefore violated Section8(a)(1).CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2.General Teamsters, Chauffeurs and HelpersLocal 249 affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercingemployees in the exercise of their rights guaranteedthem by Section 7 of the Act, the Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in any otherunfair labor practices alleged in the complaint. ALSIDE SUPPLY CO.449ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board orders that Respondent, Alside SupplyCo., Pittsburgh, Pennsylvania, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees for engaging in unionactivity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form labor organi-zations, or to refrain from any or all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment as au-thorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its offices and facilities in Pittsburgh,Pennsylvania, copies of the attached notice marked"Appendix." 3 Copies of said notice, on forms pro-vided by the Regional Director for Region 6, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(b)Notify theRegional Director for Region 6, inwriting, within 20 days from the date of this Order,what stepsthe Respondent has takento comply here-with.IT IS FURTHER ORDERED that the complaint hereinbe, and it herebyis,dismissed insofar as it allegesviolationsnot foundherein.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant toJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTthreaten employees for engagingin union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to self-organization, toform labor organizations, to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities for the purposeof collective bargaining or other mutual aid orprotection, or to refrain from any or all suchactivities, except to the extent that such rightmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment as authorized by Section8(a)(3) of the Act.ALSIDE SUPPLY CO.DECISIONSTATEMENTOF THE CASEPAULBISGYER,Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on Decem-ber 10 and 11, 1974, in Pittsburgh, Pennsylvania, on thecomplaint of the General Counsel issued on October 29,1974,1 and on the answer of Alside Supply Co., hereincalled the Respondent or Company. The questions repre-sented for decision are (1) whether the Respondent, in vio-lation of Section 8(a)(3) and (1) of the National Labor Re-lationsAct, as amended,2 discriminatorily laid off andrefused to recall employee Walter G. Eyerman because ofhis protected union and concerted activities, and (2) wheth-er the Respondent otherwise interfered with, restrained,and coerced employees in the exercise of their statutoryrights in violation of Section 8(a)(1) of the Act. At the closeof the hearing, the parties waived oralargumentbut subse-quently filed briefs in support of their respectivepositions.Upon the entire record, and from my observation of thedemeanorof the witnesses, and withdue considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a division of Alside, Inc., a Delaware1The complaint is based on a chargefiled byWalter G. Eyerman onSeptember10, 1974, a copy of which was duly servedon the Respondent byrevered mail on thesame day.Sec. 8(a)(1) of the Actmakes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employeesin the exercise of the rightsguaranteed in section 7," Insofar as pertinent,Sec.7provides that"[elmployees shall have the right to self-organization,to form. join or assistlabor organizations,to bargaincollectivelythrough representatives of theirown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ...."Sec. 8(a)(3), with certain qualifications not material herein,prohibits anemployer"by discrimination in regard to hire or tenure of employment orany termor conditionof employmentto encourage or discourage member-shipin any labor organization 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporation with its principal office at Akron, Ohio. Al-side, Inc., is a wholly-owned subsidiary of the UnitedStates Steel Corporation. The Respondent is engaged in thenonretail sale of aluminum and steel siding and other relat-ed building materials for installation on private homes. Itoperates 40 such facilities throughout the United States,one of which is located in Pittsburgh, Pennsylvania, and issolely involved in this case. In the course and conduct of itsbusinessoperations, the Respondent during the past 12months directly shipped goods valuedin excessof $50,000from its Pittsburgh facility to points outside that State.The Respondent admits, and I find, that it is an employ-er engagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that General Teamsters, Chauffeurs andHelpers Local 249 a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1. Introduction;the issuesAs indicated above, the Respondent is engaged princi-pally in the nonretail sale of aluminum and steel housesiding at its Pittsburgh warehouse. This facility, togetherwith its Cleveland and Buffalo operations, is under theoverall supervision of ExecutiveSalesSupervisor PhilipRose whose office is located in the Respondent's headquar-ters in Akron, Ohio. In charge of the Pittsburgh facility isSalesManager Al Nieman whose primary concern is salesand the supervision of salesmen. Under him is Office Man-ager Isadore(Izzie)Goldberg whohandles the administra-tive functions pertaining to the warehouse and warehousepersonnel. George Gartley is the warehouse foreman 7 whodirectly supervises the work of the truckdrivers and thewarehousemen and is responsible to Goldberg and Rose.At the time of the significant events herein, there weresome eight employees employed as truckdrivers and ware-housemenin the Pittsburgh warehouse.Although no evidence of an antiunion background orunion animosity on the Respondent's part was presented,except that which might be inferred from ForemanGartley's conduct, later to be discussed, the Respondent ischarged with discriminatorily laying off and refusing torecallWalter George Eyerman,an active participant in theunion movement.In defense,the Respondent strenuouslyinsists that its action was necessitatedby pooreconomicrAlthough it appears that prior to September I, 1974, Gartley was aworking foreman who performed manual work in addition to supervisoryduties,there is no question that he was at that time and subsequently asupervisor within the meaning of Sec 2(11) of the Act.According to Gart-ley, on September I he was made a full-fledged supervisor without manualfunctions when a full crew was working.conditions at the Pittsburgh facility and that it selectedEyerman for layoff solely because he had the lowest serviceseniority. Also in issue is the question whether Gartley en-gaged in coercive organizational effort. We review the evi-dence.2. The advent of the Union;the representationproceedingBecause ofdissatisfaction with their terms and condi-tions of employment, the truckdrivers and warehousemen,since the early part of 1974,4 if not before, discussed amongthemselves at various times the advisability of organizing.However, nothing came of these conversations 5 untilabout July or August when the employees began to givemore serious thought to the idea of union representation.Taking an active part in these discussions was Eyerman,who was then a warehouseman. These discussions tookplace in the warehouse during working hours, as well asafter work away from the facility. Apparently, the employ-ees made no effort to conceal their union interest or activi-ty and, for all that appears, the Respondent tolerated theirdiscussions or, at least, did not prohibit them on the ware-house premises. Indeed, on several occasions ForemanGartley himself participated in such exchange of views.A favorable sentiment for union representation havingdeveloped among the employees, Eyerman on August 29visited the Union's office where he informed Organizer LeoHeckman of the employees'union interest.Heckmanthereupon furnished Eyerman with authorization cards forthe employees to sign. Upon his return to the warehousethe sameday, Eyermansigned one card and secured signa-tures from two employees in the warehouse. The nextmorning (August 30), Eyerman signed up the remainingfive employees in the warehouse. Eyerman was the onlyemployee who engaged in this solicitation.Having obtained signed authorization cards from all thewarehousemen and truckdrivers, Eyerman communicatedthis fact to Heckman who promptly came to the warehouseparking lot and received the executed cards from Eyerman.On the same day, Heckman proceeded to the Board's Re-gional Office where he filed a petition for a representationelection (Case 6-RC-6943),whichwas subsequentlyamended to cover "all warehousemen and warehousetruckdrivers."Upon learning that the employees hadsigned union cards and that the Union had filed a repre-sentation petition, the Respondent decided that, since theemployees had a right to join a labor organization if theydesired, it would maintain a position of neutrality and re-frain from conducting an antiunion campaign to defeat theUnion. Accordingly, the Respondent instructed its supervi-sors to avoid making antiunion statements to employees orotherwise becoming involved in union discussions withthem. On September 19, the Respondent and the Union4 Unless otherwise indicated,all dates referto 1974.5According to employee Steve Frisco, a witness for the General Counsel,in the early part of 1974 he was interested in bringing a union into thewarehouse and several times planned on visiting a union's office to secureauthorization cards. However,he testified,his intentions never materializedeither becausehe did nothave time,or wasdissuadedby Foreman Gartley,or was afraid of losing his job ALSIDE SUPPLY CO.executed a stipulation for certification upon consent elec-tion.On September 30, an election was held, which theUnion won,resulting in its certification on October 8. Itappears that at the time of the hearing contract negotia-tions were in progress.3.Foreman Gartley's efforts to dissuade employees fromunionizing; the Apache Lounge incidentAs indicated above, on a number of occasions in Julyand August, before the Union's appearance at the Pitts-burgh facility, Foreman Gartley joined in the union discus-sions which the employees had initiated in the warehouseand on the dock during working hours. Apparently, theemployees did not object to Gartley's participation nor dohis remarks appear to have been uttered in an unfriendlytone. Four witnesses for the General Counsel presentedtestimony concerning Gartley's statements,although it isnot clear whether any of this testimony related to the sameconversation. Thus, Eyerman testified that on differentdays in July and August Gartley joined the conversationswhich he (Eyerman) was having with other employees re-garding the advantages and disadvantages of union repre-sentation.According to Eyerman, Gartley stated that aunion would not be good for the employees and, when theemployees asked why, Gartley said that the employeeswould have to work "harder" and keep "stricter hours"and that they would end up having a timeclock, which theCompany did not then have in the warehouse. Eyermanfurther testified that Gartley also said that, if the ware-house were unionized,the employees would lose benefitsand layoffs would result. Eyerman, however, conceded thathe favored the installation of a timeclock in the warehousebecause he believed that the time worked by the employeeswas not being accurately recorded by Gartley, thus causingproblems and arguments. Moreover, as will later be dis-cussed, on July 25, prior to the advent of the Union, Akronofficials had initiated steps for the installation of a time-clock in the Pittsburgh facility in order to improve the pro-cessing of timecards.Employee Michael Tharp gave the following account ofGartley's involvementin one warehouse conversation inAugust during working hours in which Tharp and otheremployees were participating:That morning Gartley saidthat he did not think that a union was any good.Referringto a strike at Akron which lasted 3 or 4 months, Gartleynoted that ultimately the employees received only a 12-centincrease.Gartley also stated that, if the Pittsburgh employ-ees were unionized,the Company would be hard on themas far as work was concerned and it "would be stricter";that it would probably take away some of the paid benefitsthe employees were then enjoying; and that, if a unionsucceeded in getting the employees a good increase, thatmost likely the Company would lay somebody off to makeup for the increase.Regarding a timeclock,Gartley re-marked that one would be installed, thereby eliminatinglateness.66 Tharp testified that thiswas the occasion whenemployee Hunt, whoseresignationwill be subsequently discussed, expressed to Tharp hisdisdainfor these remarks and his intentionto quit. The aboveincident, therefore,451According to employee Steve Frisco,in the summer,while he and other employees were discussingunioniza-tion,Gartley would approach the group and volunteer hisviews. In some of these discussions, Gartley would statethat, when a union came in, the warehouse would become"a strict shop"; that the employees "would have to go bythe rules"; that the employees would be required to pay fortheir benefits; that perhaps a timeclock would be installed;and, if the Company "wanted to be pricks," it could startlaying off people, adding that in a slow season and withwinter coming the Company could lay off employees andnothing could be done about it.EmployeeJamesHeenan testified that on several occa-sionsGartley participated in conversations in which he(Heenan) and other employees were engaged.Heenan al-luded to one specific discussion on the dock in which anumber of other employees were present when Gartley toldthe employees that, if a union came in, the employeeswould lose benefits referring, in particular, to companypaid Blue Cross and Blue Shieldinsurance;that a time-clockwould be installed; that probably the employeeswould lose overtime; that working conditions would be"stricter"; and that there was a possibility of layoffs. Heen-an also testified that on several occasions during the periodwhen a union was being seriously considered by the em-ployees (probably in August) Gartley told him that hewanted to join the Union and that he would do anything toget into it, even if it means becoming a truckdriver. More-over, Heenan testified that on a number, of occasions whenGartley expressed a desire to loin a union other employeeswere present'Gartley categorically denied that he made any of theabove remarks regarding the consequences of unionizationto which the General Counsel's witnesses testified. I find,however, Gartley was far from being a candid and reliablewitness. Indeed, his credibility was seriously impaired, notonly by inconsistent statements made in the course of histestimony, but by the obviouslyuntrue assertions he madein a pretrial affidavit he had given to a Board agent, whicheven his owntestimony at the hearing contradicted.s Onthe other hand, the testimony of the General Counsel's wit-nesses wasmutually corroborative in substantial respectsand impressedme asa more accurate recollection of whattranspiredduring the July-August discussions thanGartley's denial. Accordingly, I credit the above versionsgiven by the General Counsel's witnesses.On August 29, the following incident occurred at theApache Lounge, a local tavern. About 9 o'clock in the eve-ning,after Gartley and employee Frisco had completed acompany delivery andassignment,they visited this bar.When Eyerman and employees Tharp andHeenan sawthem, they, too, entered the tavern. At Frisco's suggestion,probably occurredin themiddle of August7Gartley confirmedHeenan that in the course of some of these uniondiscussions when thesubject of joiningthe Union was raised he expressed adesire todo sobecause hewas thena workingforeman9As, for example,his statementin the affidavit thathe first became awareof the employees'interest in unionizingon August 29, 1974, is clearly un-true Similarly false is his statementthatwhen he was informedby Eyermanon that date at a local tavern(Apache Loungeincident laterto bediscussed)about the employees'union interest,he (Gartley) did not recall making anycomment or what elsehappened 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDEyerman and Frisco stepped outside on the balcony whereFrisco took Eyerman to task for excluding him from cer-tain union discussions in the warehouse and for not ap-proaching him to sign a union authorization card. Eyer-man explained that Frisco, who was a friend of Gartley,might carry union information to the latter. As for theunion cards, Eyerman stated that he was soliciting the"sure votes first." At this point, Gartley poked his headthrough the doorway and inquired what they were doing.Eyerman told him that they were talking about the unionand to leave them alone, which Gartley then did, assertingthat he was not interested anyway. Shortly thereafter Eyer-man and Frisco returned to the bar and a few minutes laterFrisco departed?It was not long before Eyerman and Gartley, in the pres-ence of employees Heenan and Tharp, became involved inan angry argument in which Gartley expressed the viewthat a union was not good for the employees who would bemaking a mistake if they brought one in, and in whichEyerman criticized Gartley for the way he was handlingtimecards and was treating the employees. Gartley de-clared that he was the boss and could do anything he want-ed to do with respect to the timecards. Eyerman disagreed,declaring that this condition would soonceasesince he hadalready turned in signed union cards to the Union 10 andthe Unionwas going to come in.Gartley admitted thatwhen Eyerman informed him that the employees hadunionized he asked why Eyerman had done it since suchaction was going to mess up a good job. In the course ofthe argument the subject of employee Turman was raisedwith Gartley charging that Turman was taking advantageof his fellow workers and would stab them in the back. llThe Gartley-Eyerman exchange ended with Eyermanpunching Gartley in the jaw. Gartley then left the tavernand, while walking down the street, Eyerman caught upwith Gartley and asked him to forget the incident.12About 8:30 or 9 o'clock the next morning (August 30),Gartley advised Office Manager Goldberg that he had metthree employees, including Eyerman and Heenan, at theApache Lounge and was informed by them that the men inthe warehouse had already signed up for the Union. Ac-cording to Gartley, he did not tell Goldberg that Eyermanwas the source of his information." Goldberg promptlycalled the Akron headquarters and, since Executive Sales9The foregoing narration reflects credible portions of the testimony ofEyerman,Frisco,and Gartley. Whatevervariances there are in their re-spective accounts,they are of no significant consequence.10Actually,as indicated above,this was not true as Eyerman completedhis solicitation the next day,August 30,when he delivered the signed au-thorization cardsto the Union.111 have seriousdoubts thaton this occasionGartley asked Eyerman tohold off bringing the Union into the warehouse until the Company couldget nd of Turman, as Eyermantestified.None of theother employees pre-sent at the argument mentionedsucha request.Moreover,Eyerman's pretri-al affidavit states that a requestof thatnature was made in the warehouse,although Eyerman testifiedthat Gartleyrepeatedit at the ApacheLounge.12The foregoing findings are gleaned from parts of the testimonyof Eyer-man, Heenan,Tharp, and Gartley which, in my judgment,indicate whatprobably transpired at the Apache Lounge.17Gartley testified that he didnot tell Goldbergabout the assault in thismorning conversation but did later in the day.AccordingtoGoldberg,Gartleymentioned that he had been punched but stated that he did notknow who of the three employees did it.Supervisor Rose was in Acapulco at that time, he informedAttorney Bussman that the men had joined the Union.Bussman answeredthat he knew that and told Goldbergnot to influence the men in any way against the Union.The same day, when Rose telephoned Akron from Acapul-co, Bussmanconveyed the information to him that the menin the Pittsburgh warehouse had unionized.4. The Respondent's asserted need to reduce expensesand lay off employees; decision to lay off EyermanTo demonstrate that Eyerman's layoff was justified byeconomic considerations, the Respondent presented testi-mony of ExecutiveSalesSupervisor Rose, corroborated insignificantrespects by Office Manager Goldberg, and sup-ported by documentary evidence, regarding the financialsituationat the Pittsburgh facility. The evidenceis summa-rized below.When Rose returned to his Akron office in the springfollowing a 3-month absence, he reviewed the Pittsburghfacility's financial records which showed a consistent pat-tern in 1974 of the facility exceeding its current expensebudget and its costs of the preceding year. In an initialattempt to reduce costs, Rose directed Goldberg starting inMay and June to cut out free doughnuts and coffee forcustomers; to lay off two employees in the window depart-ment and two employees employed on the gutter truck; toreduce lighting expenses; and to discontinue the use of acompany car assigned to Goldberg.Although these cost-cutting measures were promptly putinto effect, they did not prove to be sufficient. On July 12,Rose received in Akron the Expense Ledgers for June,14which showed that the expenses of the Pittsburgh facilitywere even higher over budget than in the prior month ofMay. For thisreason,Rose, on July 26, visited the Pitts-burgh facility and discussed with Goldberg the continuedoperating cost problems. Rose proposed that, in additionto the four employees previously laid off, more employeesbe laid off. Goldberg, however, succeeded in persuadingRose to take other steps in lieu of further layoffs. Theseincluded decreasing the Saturday work complement fromeight to four employees;15 efforts to avoid overtime;elimi-nation of Saturday truck deliveries; and changing thewarehouse business hours from 7 a.m. to 5 p.m. to 7:30a.m. to 4:30 p.m., thereby eliminating 5 hours from theworkweek. The next day, Goldberg started to implementthese measures.On August 12, as a result of his review of the July ex-pense ledgers, Rose learned that the July operating costsexceeded the budget more than the June costs exceeded theJune budget. Rose thereupon called Goldberg and in-formed him that the latest measures did not solve the prob-lems; that the costs were too far over budget; and that hewas under pressure from his superiors to remedy the situa-14 Foraccounting purposes,the Respondent operates on the basis of afiscalmonth ending on the25th or 26th of each month. The monthly ex-pense ledgersare normallyavailable for reviewon the 12th of the followingmonth15 Saturdayis anovertime day ALSIDE SUPPLY CO.tion.Rose, accordingly, directed Goldberg to lay off twopeople in the warehouse, who were not identified, by Au-gust 30.On August 16, Goldberg telephoned Rose and apprisedhim that employee Hunt was voluntarily leaving at the endof August, adding that this departure would take care of"one of our problems." At this point, Rose stated that healso wanted Connie Gahagan,l an office clerk, laid off.According to Rose, he thus intended that, besides Hunt,another warehousemanandGahagan were to be laid off,thereby reducing the facility's employee complement bythree.Goldberg, on the other hand, testified that he inter-preted Rose's instructions to mean that Gahagan was thedesignated second warehouse employee to be laid off onAugust 30 and that no other warehouseman was to go.Consequently, in compliance with what he believed to beRose's instruction,Goldberg on August 30 laid off onlyGahagan, while Hunt left the Respondent's employ thesame time. On this day, Rose was in Acapulco, returning tothe Akron headquarters on Thursday, September 5, whenhe soon became preoccupied in staff meetings. On Mondaymorning, September 9, after checking with the Akron per-sonnel office whether Goldberg had carried out his layoffdirective,Rose learned for the first time that the secondwarehouseman had not been laid off. Thereupon, Roseconferred with the Respondent's president and AttorneyBussman concerning the permissibility of laying off anoth-er warehouseman in view of the fact that the Union hadfiled a representation petition in the interim (August 30).Upon concluding that it was permissible to proceed withthe layoff because the decision had been made long beforethe Union's appearance at the warehouse, Rose telephonedGoldberg at the Pittsburgh facility but spoke to Sales Man-ager Nieman because Goldberg was sick at home. Roseinquired why a second warehouseman had not been laidoff.When Neiman responded that he did not know, Roseordered him to ascertain who was the man with the leastseniority in the warehouse and to lay him off and informthat employee that the action was necessitated by lack ofbusiness and that he would be rehired when business im-proved. Nieman checked with Foreman Gartley who toldhim that Eyerman had the least service seniority among thewarehouse employees, which was a fact. Later in the morn-ing,Nieman called Rose and conveyed this information tohim and Rose directed Nieman to proceed with the layoff.The evidenceindicatesthat the operatingcosts in Pitts-burgh in August, September, October, and November con-tinued to exceed the budget allocations and that the totalproduct sales were far below the projected sales for theJuly through November period.1716Her name is misspelled in the transcript of testimony.Although Gold-berg testified in his direct examination that Rose instructed him on August12 to layoff Gahagan,he testified,under cross-examination, that he re-ceived this directive onAugust 16,as Rose testified.Ifind thatGoldbergwas originallyin error and that Rose actually issuedthe directive on August16 when Goldbergcalled Rose to inform him of Hunt's resignation.17Rose testifiedthatsince aboutOctober some 26 or 27 employees werelaid off at the Respondent's other facilities, including 5 in Buffalo and 2 inCleveland.4535.Eyerman's employment and layoff; the Respondent'suse of temporary help and overtimeEyerman was employed by the Respondent on March 26as a truckdriver and after a few weeks was transferred to awarehouseman's position.18 During his entire period of em-ployment he worked under the supervision of ForemanGartley. On September 3, Eyerman was reassigned to atruckdriver's job. At the time of his layoff he was paid$3.15 an hour and time and a half for overtime.On Monday afternoon, September 9, Sales ManagerNieman summoned Eyerman to his office and informedhim that, on orders from Akron, he was being laid off be-cause of lack of work. Nieman also stated that he was se-lected because he had theleastseniority among the ware-house employees but that he would be recalled whenbusinesspicked up.19 Eyerman, however, retorted that hislayoff was really due to his union activities. Nieman deniedthe accusation and Eyerman departed.On the day of Eyerman's layoff and during the rest ofthat week, the Respondent utilized the services of tempo-rary employees furnished by Substitute Personnel,Inc., amanpower organization 20 These temporary employees per-formed jobs which Eyerman and other warehouse employ-ees regularly performed.It is clearthat Substitute Personnel for the past 2 yearshas been supplying temporary help to the Respondent atits request when the need for suchservices arisesat a costof $3.25 per employee hour.21 The record also shows thatfrom July through November 1974 there was a dramaticdecline in the Respondent's monthly utilization of the serv-ices of Substitute Personnel as compared with theservicesfurnished by Substitute Personnel during the same periodsin 1973.22 It thus appears that Substitute Personnel for a18Warehousemen load and unload the Company's delivery trucks, un-load common carriers transporting materials from the Company's Akronplant; store stock,pull stock to fill customer orders, and keep the ware-house clean Truckdrivers primarily load and unload company trucks andmake deliveries.However, both classifications frequently interchange func-tions.19The Personnel Action Notice form, dated 9-9-74, states that Eyermanwas "laid off-lack of work.Eligible for rehire " However,the personnelcard on file in the Akron Personnel Office recitesthe abovereason for thelayoff but the item"Rehirable"has no "yes"or "no" notation in the appli-cable space; it only has a dash Rose explained that at the time when thecard was prepared, the personnel clerk probably did not have the informa-tion to complete that item20 Specifically,the record shows the following.on September 9, therewere six Substitute Personnel employees,each of whom worked 8 hours; onSeptember 10 there were four Substitute Personnel employees, each ofwhom worked 8 hours; on September 11, the Respondent used four Substi-tute Personnel employees,each of whom worked 8 hours, on September 12.three such employees were utilized4 hours; andon September 13, threeSubstitute Personnel employees each worked 8 hours.Thus,for the week ofSeptember 9, Substitute Personnel employees worked for the Respondent atotal of 148 hours21According to Executive Sales Supervisor Rose, the cost of such servicesis not treated as an operating expense of the Pittsburgh facility but ratherenters into the cost of materials shipped by the Akron plant by commoncarriers which Substitute Personnel employees unload.Rose also testifiedthat temporary help is also used at all of the Respondent's other warehousefacilities.22 Thus, as compared with the corresponding monthin 1973,there was adecrease in services of 42 percent inJuly 1974,35 percent in August; 58percent in September,79 percent in October;and 48 percent in November.Continued 454DECISIONSOF NATIONALLABOR RELATIONS BOARDlong time prior to the advent of the Union has been anestablished source of temporary help required by the Re-spondent in its normal operations and that Substitute Per-sonnel has also experienced substantially reduced earningsas a result of the Respondent's declining business.Notwithstanding, it is undisputed that followingEyerman's layoff the warehouse employees resented andcomplained about the presence of Substitute Personnel em-ployees in the warehouse, especially if they performedwarehouse work which Eyerman was fully capable ofdoing and which he had performed in the past. As a result,theRespondent issued orders that Substitute Personnelemployees were to be utilized solely to unload Akron trail-ers but were not to be used for other jobs unless permissionwas received from Executive Sales Supervisor Rose or, inhis absence,fromAttorneyBussman.Apparentlythese or-ders are being observed and only occasionally have Substi-tute Personnel employees been assigned jobs otherwise re-stricted.The General Counsel also relies on overtime worked byemployees both before and after Eyerman's layoff to dem-onstrate the discriminatory nature of his layoff and thefailure to recall him. However, there is no question thatovertime which, among other things, includes the 4 hoursregularly worked on Saturday, time not used for lunch, andtime truckdrivers need to complete deliveries and return tothe warehouse, has been an established condition of em-ployment at the facility since long before the time Eyermanwas laid off. Indeed, as noted previously, four other layoffsnot claimed to be discriminatory were effected in June,before the appearance of the Union, and yet employeescontinued to work overtime thereafter.6. The Respondent's refusal to recall EyermanOne day, about a week or so after Eyerman's layoff, thewarehouse was having difficulty taking care of customersbecause of an apparent shortage of workers. When OfficeManagerGoldberg asked employee Tharp what the trou-ble was, Tharp stated that it was due to the fact that thereweren't enough men in the warehouse. Goldberg then in-quired whether it would help matters if Eyerman would berecalled and Tharp answered in the affirmative. Goldbergthereupon said that he would telephone Akron and re-turned to his office. Goldberg then called Rose who vetoedthe idea, attributing the situation in the Pittsburgh ware-house to a temporary surge in business and to the men'sslowdown and unnecessary absences.Following this conversation, Goldberg told ForemanGartley, who was in the office at the time, to inform Tharpthat Eyerman would not be recalled. According to Tharp'scredible testimony, Gartley reported to him that Akron re-fused to call Eyerman back because the Labor Boardwould not permit it until Eyerman had a hearing or some-thing to that effect.23 Gartley did not contradict Tharp,specifically admitting that he told Tharp that EyermanThisamountsto a 48-percent decrease in servicessupplied bySubstitutePersonnel to the Respondentover the indicated 22-week period in 197423 Thecomplaint does not allege,nor is it contended, that Eyerman wasnot recalled for this reason in violationof the Act.would not be recalled "because of the hearing." However,Gartley testified that Goldberg did not give him that rea-son and that he (Gartley) deliberately lied and fabricatedthat story because of the employees' resentment and hardfeelings over Eyerman's layoff and the Respondent's con-tinued use of Substitute Personnel employees. Both Gold-berg and Gartley denied that Goldberg told the latter thatitwas the Labor Board hearing which barred Eyerman'srecall. In this connection, it is noted that the complaint inthis case had not yet been issued at this time. I credit thedenial.7. Installation of a timeclock in the warehouseIn October, following the representation election previ-ously mentioned, the Respondent installed a timeclock inthePittsburghwarehouse.Thiswas the result ofmanagement's decision made more than a month beforethe appearance of the Union and the filing of the Union'srepresentation petition. It appears that prior to the installa-tion of the timeclock, timecards were kept by ForemanGartley. Quite frequently employees questioned the accu-racy of the notations on these timecards which led to argu-ments with Gartley. On those occasions, some employeesthought that a timeclock would eliminate these dis-agreements.On July 25, Administrative SupervisorSedita requestedauthorization from Rose to install a timeclock in the Pitts-burgh warehouse in order to achieve "better control of theadministrative process of time cards." On August 1, Roseauthorized the installation and on August 16 a request torepair a used timeclock, which was then stored at theRespondent's Chicago facility, was initiated. On August21, the repair of this timeclock was approved and an orderto repair was issued to the Mite Corporation. On October2, the repair job was completed and the timeclock was sub-sequently installed at the Pittsburgh warehouse.B. Concluding Findings1.With respect to Eyerman's layoffAs previously indicated, the General Counsel contendsthat Eyerman was laid off because of his union activities,whereas the Respondent urges that his selection for layoffwas due solely to legitimate business considerations andthe fact that he possessed the least seniority among thewarehouse employees. From a careful analysis of the evi-dence, I find that the General Counsel has failed to sustainhis burden of proving unlawful discrimination.There can be little doubt that there is some evidencesuggestingthat. Eyerman's layoff was discriminatorily mo-tivated.Thus, Eyerman played a prominent role in theunion movement and, in fact, was the one who made thearrangements for union representation and successfully so-licited from all the unit employees their signatures to unionauthorization cards. Moreover, Foreman Gartley was fullyaware of Eyerman's union sympathies and was informedby Eyerman on August 29 during the Apache Lounge epi-sode that the employees had already signed authorizationcards which had been delivered to the Union and that it ALSIDE SUPPLY CO.was too late for Gartley to do anything about it. Thiscaused Gartley to exclaim why did Eyerman do it since itwould mess up their job.Also a suspicious circumstance isOfficeManager Goldberg's asserted misunderstanding ofExecutive Sales Supervisor Rose's reaffirmed instructiongiven to him on August 16 to lay off"another warehouse-man" in addition to Hunt,who had given a notice that hewas quitting,and Connie Gahagan,an office employee.On the other hand,there is uncontroverted evidence thatfrom early 1974 through the remainder of the year thePittsburgh facility was experiencing a deteriorating eco-nomic situation which the Respondent was trying to coun-teractwith various cost-cuttingmeasures and, when theinitialmeasures proved to be unsuccessful.by resorting toothers,including four layoffs in June,which is not claimedto be discriminatory.When those steps similarly fell shortof their objectives,Rose on August 12 ordered the layoff oftwo warehousemen on August 30 and on August 16 addedConnie Gahagan,an office employee,to the number ofemployees to be laid off.It is significant that the latterdecisions preceded the Union's appearance by more than 2weeks.While Goldberg failed to lay off a second ware-houseman because of an asserted misunderstanding ofRose's instructions,itdoes not necessarily follow that suchinstructions had not actually been issued.By the same to-ken, Eyerman's retention until September 9 when he waslaid off does not inevitably establish that the layoff wasdictated by his intervening sponsorship of the Union. In-deed,if the Respondent were really discriminatory minded,it is difficult for me to believe that,having learned ofEyerman's union involvement,itwould not have relied onEyerman's attack upon Gartley as an excuse for promptlydischarging him. Further negating an inference of anti-union motivation is the fact that Eyerman actually had theleast warehouse seniority which Rose directed Sales Man-ager Nieman on September 9 to use in selecting the em-ployee to be laid off in the implementation of Rose's Au-gust 12 and 16 decisions.The acceptability of seniority as acriterion for the selection of employees in a legitimate re-duction in force cannot be questioned in the absence ofstrong evidence that it was adopted for a discriminatorypurpose.I find insufficient evidence of such purpose here.Also indicating that Eyerman's layoff was not improper-lymotivated is the fact that the record contains no evi-dence of a background of unfair labor practices or unionhostility on the part of the Respondent.While there is evi-dence,as the General Counsel points out, that Gartleymade certain remarks to employees concerning the possi-ble adverse effects of unionization,later to be discussed, Ido not believe that they reflected company policy or atti-tude.It is undisputed that none of Gartley's superiors orother company official ever uttered one single word whichcould be characterized as antiunion.In fact,not only wereemployees permitted to carry on union discussions in thewarehouse without hindrance from the Respondent, butafter the Union filed a representation petition the Respon-dent consented to an election and maintained a position ofstrict neutrality,refraining from waging any campaign todefeat the Union at the polls.To support a finding of discrimination,theGeneralCounsel also relies on the fact that at the time of455Eyerman's layoff and subsequently that the Respondentutilized temporary help furnished by Substitute Personnel,Inc., and permitted its own warehousemen and truckdriv-ers to work overtime at time and a half.I find such reliancemisplaced.As shown above,the Respondent's utilizationof Substitute Personnel was not a recent innovation to ena-ble the Respondent to get rid of undesirable employees.Rather,Substitute Personnel for the past 2 years has regu-larly served the Respondent as a source of supply of tem-porary help to meet the Respondent's needs.Moreover, itisundisputed that,because of the Respondent's decliningbusiness,Substitute Personnel itself has not been utilized in1974 to the same extent as it had been in comparable peri-ods in 1973.In these circumstances,I fail to see how aninference of discrimination against Eyerman could bedrawn simply from the fact that at the time of Eyerman'slayoff and thereafter the Substitute Personnel employeeswere employed at the facility in reduced numbers.Indeed,to draw such an inference in this case might well be tanta-mount to interfering with an employer'smanagerial rightto determine for itself how to allocate its labor costs.Nor can I find a basis for finding discrimination in thefact that the Respondent's employees were working over-time when the Respondent laid off Eyerman.True, thereare circumstances where the use of overtime might castdoubt on an employer's asserted need to lay off an employ-ee.However,this does not appear to be the situation here.The evidence discloses that overtime at the Pittsburgh fa-cility has been an established condition of employment ne-cessitated by, among other things,the Respondent's policyof keeping the facility open on Saturday and the need oftruckdrivers to complete their deliveries.Furthermore,there is evidence that,when the Respondent laid off fouremployees in June because of declining business, it never-theless permitted overtime to be continued to be worked bythe remaining employees.Accordingly,under the facts ofthis case,I do not regard the continuance of overtime to bea compelling factor supporting an inference of discrimina-tion against Eyerman.In sum, I find that,while there are circumstances in thiscase that arouse one's suspicions of the purity of theRespondent's reasons for Eyerman's layoff,suspicion isnot an adequate substitute for evidence.Accordingly, Iconclude that the General Counsel failed to sustain hisburden of proving by a preponderance of the evidence thatEyerman was laid off because of his union activities inviolation of Section 8(a)(3) and(1) of the Act. It is there-fore recommended that the relevant allegations of the com-plaint be dismissed.2.With respect to interference,restraint, and coercionIhave found above that Foreman Gartley in July andAugust participated in various union conversations in thewarehouse,which employees had initiated among them-selves, and made certain statements concerning the conse-quences of unionization.In substance,ithas been foundthatGartley told employees that a union would not begood for them because they would have to work"harder"and keep"stricter hours,"adding that a timeclock wouldbe installed in the warehouse.Gartley also stated in these 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversations that, if the warehouse were unionized, theemployees would lose benefits they were enjoying, includ-ing company-paid Blue Cross and Blue Shield insurance,and that layoffs could possiblyresult.24It is the General Counsel's position that Gartley's state-ments constitute coercive threats and warnings designed toimpede the employees'organizational effort,which are im-putable to the Respondent and therefore are violative ofSection 8(a)(1) of the Act. I do not agree and I find thatGartley's statements reflect only his own personal viewsand opinions and not the Respondent's attitude and policyand that the employees did not understand his commentsto beotherwise.In determining whether a supervisor's remarks to em-ployees are violative of the Act, they must be judged in thecontext of the total circumstances and not considered in avacuum. Here, at the time Gartley made the statements inquestion, which was before the appearance of the Union atthe warehouse, he was a working foreman who, beside per-forming supervisory functions, physically worked along-side rank-and-file employees with whom he apparently en-joyed a friendly relationship. He was the lowest in theCompany's supervisory hierarchy and was the only super-visor who ever made any comment regarding the advan-tages or disadvantages of unionization. Yet, despite his de-clared apprehension over the possible adverse effects ofunion representation, it is undisputed that on a number ofoccasions Gartley expressed a desire to become a membereven if it meant returningto his job as a truckdriver. Addi-tionally, the record is absolutely barren of any evidencethat any higher level supervisor or responsiblemanage-ment official ever expressed any views on the subject of aunion,much less voiced antiunion sentiments.Indeed, it isclear that at no time did the Respondent prohibit employeeunion discussions in the warehouse during working hours,24 As previouslyindicated,employee Tharptestified that in one discus-sion in which he participatedGartley stated that,if a union succeeded ingetting the employees a good increase, that most likely the Company wouldlay off somebodytomake upfor theincreaseAccording to employee Fris-co,Gartleyremarked that, if theCompanywanted to be inconsiderate. itcould lay people off and that in a slow season and with winter coming onthe Company could lay offemployees and nothing could be done about itwhich had been going on since at least the beginning of theyear. Also, when the Respondent learned that the employ-ees had signed union authorization cards and that theUnion had filed a representation petition, the Respondentpursued a policy of strict neutrality; consented to a repre-sentation election; and deliberately refrained from waginga campaign to defeat the Union at the polls.Appraising Gartley's remarks in light of the foregoingfacts and circumstances, I am not convinced that Gartleywas doing more than voicing his personal opinion or thathis statements were intended to convey the idea that hewas speaking on behalf of management which was de-termined to use economic power to force employees to re-ject union representation, in plain disregard of their statu-tory rights. Accordingly, I find that the Respondent didnot violate Section 8(a)(1) of the Act by reason of Gartley'sstatements in question and the applicable allegations of thecomplaint will be dismissed.25The General Counsel also contends that the installationof a timeclock in October was in reprisal for the employees'designation of the Union to represent them and thereforeviolated Section 8(a)(1) of the Act. Without repeating thedetails previously discussed, it is sufficient to note that theRespondent's decision to install a timeclock in the Pitts-burgh warehouse and the action subsequently taken to im-plement itoccurred prior to the advent of the Union andthe filing of its representation petition. Accordingly, nomerit is found in the General Counsel's contention and therelevant allegations of the complaint will be dismissed.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]25CfLas VegasSun, 209 NLRB 240 (1974)